UNITED STATES BANKIH IPTCY COlJRT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 7

 WMC'H 25 HOLDINGS. LLC                            Case No. 20-1 2534-scc
 dba Westwood Capital Holdings. LLC.

                         Debtor.

                        SUBPOENA FOR RllLE 2004 EXAMINATION

To:       Westwood Capita l. LI ,C
          489 Fifth Avenue. 33rd Floor
          New York. NY 10017

D Teslimony: VOLi ARE COMMANDED to appear at the time. date and place set forth below
to testify at an examination under Rule 2004 of the Federal Rules of Bankruptcy Procedure.

The examination will be recorded by this method: N/A

l8J Produclion: YOU ARE COMMANDED to produce at the time, date and pl ace set forth
below the following documents. electronically stored information or objects, and to permit
inspection, copying. testing or sampling of the material: See attached Schedule

 PLAC E (if not produced electronically):          DA TE AND T IM E:
 Amini LLC                                         December 3, 2020, at 10:00 a.m.
 131 West 35 111 Street, 12 111 Floor
 New York, NY 10001

The following provisions of Fed. R. C iv. P. 45, made applicable in bankruptcy cases by Federal
R. Bankr. P. 9016, are attached- Rule 45 (c). relating to the place of compliance; Rule 45(d),
relating to your protection as a person subject to a subpoena; and Rule 45(e) and 45(g), relating
to your duty to respond to this subpoena and the potential consequences of not doing so.

Date: November 16. 2020


The name, address, email address and te lephone number of the attorney representing Leonard
Blum . who issues or requests thi s s ubpoena, are : Jeffrey Chubak (ichuhak1a·· ,un inillc.com)
Amini LLC, 131 West 35 111 S~rcet, 12 111 Floor, New York, NY 100(!1_fl_l21 4__9_7_-_82_4_7_ _ __
                  Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information or
tangible things, or the inspection premises before tri al. a notice and a copy of thi s subpoena must
be served on each party before it is served on the person to whom it is directed . Fed . R. Civ. P.
45(a)(4).
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                     ________________________________________________
                                                                                            Server’s signature

                                                                     ________________________________________________
                                                                                          Printed name and title


                                                                     ________________________________________________
                                                                                            Server’s address


Additional information concerning attempted service, etc.:
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
                                            SCHEDULE

       1. The lease to the premises located at 489 Fifth Avenue, 33rd Floor, New York, New

York 10017, and all amendments thereto.

       2. The operating agreement of Westwood Capital, LLC (“Westwood Capital”).

       3. All documents reflecting communications between Westwood Capital or any of its

members, managers, officers, employees, attorneys, accountants or representatives, on the one

hand, and Quarter Century Holdings LLC (“Quarter Century”) or any of its members, managers,

officers, employees, attorneys, accountants or representatives, on the other, concerning the transfer

of the Debtor’s interest in Westwood Capital to Quarter Century.

       4. All of Westwood Capital’s bank statements covering the period January 1, 2019

through the return date of this subpoena.

       5. All of Westwood Capital’s books and records covering the period January 1, 2019

through the return date of this subpoena, including all documents reflecting ledger entries, journal

entries or other records of transfers made to or from Westwood Capital during said period.

       6. Westwood Capital’s most recent financial statements (whether audited or unaudited),

including its balance sheet, statement of operations and cash flow statement.

       7. Westwood Capital’s most recent Federal income tax return.

       8. All documents concerning fees paid or payable to Westwood Capital in connection with

the private placement transaction described in the enclosed press release (“Fees”), including:

              An executed copy of any agreement entered into by Westwood Capital providing
               for payment of the Fees or any portion thereof;

              Documents sufficient to identify the amount of Fees paid to or for the benefit of
               Westwood Capital, the persons to whom the Fees were paid, whether directly or
               indirectly, and the timing and amount of each such payment; and

              All documents concerning the consideration given or promised by each person to
               whom any Fees were paid.
       9. Westwood Capital’s engagement letter with Lazare Potter Giacovas & Moyle LLP, and

all invoices billed thereunder from January 1, 2019 through the return date of this subpoena.
